Citation Nr: 1430955	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-38 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Wolf-Parkinson White Syndrome (heart condition).

2.  Whether new and material evidence has been received to reopen a claim of service connection for a back disorder.

3.  Whether new and material evidence has been received to reopen a claim of service connection for acute respiratory disease.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability. 

5. Entitlement to service connection for lupus.

6. Entitlement to compensation under 38 U.S.C. § 1151 for lupus.

7. Entitlement to compensation under 38 U.S.C. § 1151 for a heart disability.

8. Entitlement to service connection for peripheral vascular disease.

9. Entitlement to service connection for a disability manifested by avoidance of direct sunlight.

10. Entitlement to service connection for arthritis (entire body).

11. Entitlement to service connection for bilateral shoulder pain.

12. Entitlement to service connection for deep vein thrombosis.

13. Entitlement to service connection for cholelithiasis.

14. Entitlement to service connection for enlarged prostate.

15. Entitlement to service connection for blistered feet.

16. Entitlement to service connection for a pulmonary embolism.

17. Entitlement to service connection for a speech impediment.

18. Entitlement to service connection for loss of muscle capacity.

19. Entitlement to service connection for lichen simplex.

20. Entitlement to service connection for joint/muscle pain.

21. Entitlement to service connection for loss of coordination/balance.

22. Entitlement to service connection for osteoporosis.

23. Entitlement to service connection for thrombocytopenia.

24. Entitlement to service connection for residuals of black scorpion bite.

25. Entitlement to service connection for metatarsalgia, bilateral feet.

26. Entitlement to service connection for a disability manifested by weight loss.

27. Entitlement to special monthly compensation based on aid and attendance.

28. Entitlement to service connection for pleural effusion.

29. Entitlement to service connection for surgical scars.

30. Entitlement to service connection for partial loss of motion, upper/lower extremities.

31. Entitlement to service connection for hypertension.

32. Entitlement to service connection for hyperlipidemia.

33. Entitlement to service connection for fluid buildup.

34. Entitlement to service connection for erectile dysfunction.

35. Entitlement to service connection for difficulty swallowing.

36. Entitlement to service connection for cystic growths.

37. Entitlement to an evaluation in excess of 100 percent for posttraumatic stress disorder (PTSD).

38. Entitlement to an evaluation in excess of 60 percent for a skin disability characterized as dermatitis.

39. Entitlement to an evaluation in excess of 30 percent for migraine headaches.

40. Entitlement to an evaluation in excess of 10 percent for tinnitus.

41. Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss.

42.  Entitlement to a compensable evaluation for an epigastric hernia.

43. Entitlement to a compensable evaluation for residual scar from fragment wound to the left forearm.

44. Entitlement to a compensable evaluation for residual scar from fragment wound to the back.

45.  Entitlement to an earlier effective date for the award of a 100 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1965 to August 1967 and from September 1967 to March 1977.  He is in receipt of the Purple Heart medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2003 and August 2009 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board Hearing in April 2013.  A transcript of that hearing has been reviewed and associated with the claims file.

The appeal is REMANDED to the AOJ.



Analysis

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  However, the Board notes that an award of service connection based solely on continuity of symptomatology is only applicable where the claimed disability is a chronic disease under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Board decisions must be based on the entire record, with consideration of all the evidence.  However, the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

At the outset, the Board notes that lupus is listed as a chronic disease and may be subject to service connection on a presumptive basis under 38 C.F.R. § 3.309(a).  In this regard, lupus was not manifested in service or to a compensable degree in the first year after service.  Moreover, the Veteran has not reported a continuity of symptomatology and there is no indication that symptoms have been continuous since service.  Notably, lupus was not diagnosed until June 1997, 30 years after military service.  Therefore, service connection for lupus, on a presumptive basis as a "chronic disease," is not warranted in this case.  See 38 C.F.R. §§ 3.307, 3.309(a).

Although service connection for the Veteran's lupus is not justified on a presumptive basis, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Therefore, the Board will determine whether service connection is warranted as directly due to active duty service. 

In this case, the Veteran's service treatment records (STRs) do not indicate a diagnosis of or treatment for lupus.  Post-service VA and private records note a diagnosis of lupus in June 2007.  However, there is no medical indication that the condition is the result of active military service.  Consequently, a grant of direct service connection for lupus is not warranted.

The Veteran further asserts that lupus is secondary to his heart disability.  While the evidence suggests that lupus is the result of medication taken for a heart disability, the Veteran has not established service for the noted heart condition.  Therefore, such theory of entitlement lacks legal merit.  Accordingly, secondary service connection for lupus must also be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for lupus, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for lupus is denied.


REMAND

The Veteran asserts that he is entitled to compensation under 38 U.S.C. § 1151 for lupus and his heart disability.  Specifically, the Veteran contends that he developed lupus as a result of taking Procainamide and Heparin, which were prescribed by VA to treat his heart disability.  Additionally, he contends that informed consent was not properly provided in this case.  He asserts that he was not made aware of the risk that he would develop lupus as a result of the medication.

Compensation under the provisions of 38 U.S.C. § 1151 is warranted where disability or death was caused by hospital care, medical or surgical treatment, or examination furnished by VA, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C. § 1151 (West 2002). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or furnished the care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1) (2013).

VA treatment records confirm that the Veteran's lupus was caused by medication used to treat his heart disability.  The Veteran was afforded a VA examination in May 2009.  The examiner opined lupus was caused by Procainamide, however it was not reasonably foreseeable that the Veteran would contract lupus and the use of the medication was not inappropriate for treatment.  However, he did not provide and opinion with regards to the use Heparin.  As such, an addendum opinion must be obtained on remand.

Additionally, the May 2009 VA examiner noted that the Veteran began treating with Procainamide in April 2006.  The examiner noted that in treatment records dated in September 2006, the Veteran decided to continue using Procainamide even though he was aware of the side effects.  A review of claims file is negative for VA treatment records from April 2006 to September 2006 noting that the Veteran was advised of the side effects of Procainamide.  VA has a duty to obtain the records of VA treatment.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

At the August 2013 Travel Board Hearing, the Veteran asserted that he received treatment for his heart condition from Baptist Memorial Hospital.  However, the treatment records have not been associated with the claims file.  VA must make reasonable attempts to obtain those records.  See Massey v. Brown, 7 Vet. App. 204 (1994).

In a rating decision dated in May 2003, the RO increased the rating for PTSD to 100 percent disabling and assigned an effective date of August 28, 2002.  The Veteran submitted a notice of disagreement (NOD) in March 2004 requesting an earlier effective date.  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  A review of the claims file reveals that VA has not yet issued a statement of the case (SOC).  The Board is, therefore, obligated to remand this issue.  Manlicon v. West, 12 Vet. App. 238 (1999).

Additionally, the Board notes that in October 2009, the appellant submitted a notice of disagreement (NOD) and noted that he was disagreeing with the decision(s) not to compensate him for he documented service connected disabilities and injuries adjudicated in the August 2009 rating decision.  The Veteran again noted his disagreement with the August 2009 rating decision in a letter dated in September 2010.  VA has not issued a SOC as to the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability, an acute respiratory disease and bilateral knee disability, entitlement to service connection for peripheral vascular disease, avoidance of direct sunlight, arthritis, bilateral shoulder pain, deep vein thrombosis, cholelithiasis, enlarged prostate, blistered feet, pulmonary embolism, a speech impediment, loss of muscle capacity, lichen simplex, joint/muscle pain, loss of coordination/balance, osteoporosis, thrombocytopenia, residuals of black scorpion bite, metatarsalgia, weight loss, pleural effusion, surgical scars, partial loss of motion, hypertension, hyperlipidemia, fluid buildup, erectile dysfunction and difficulty swallowing, cystic growths.  A SOC has also not been issued for the increased rating claims for PTSD, a skin disability, migraine headaches, tinnitus, bilateral hearing loss, residual scar from fragment wound to the left forearm and neck and entitlement to a special monthly compensation based on aid and attendance.  Consequently, the Board must remand these issues for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  See Manlicon supra. 

Lastly, in addition to the 38 U.S.C.A. § 1151 claims of service connection for lupus and a heart disability, he is also claiming service connection for those disabilities on other bases.  The Board will defer from a decision on these issues at the present time, as development on the 1151 claims may well yield evidence relevant to the other theories of entitlement.  In this regard, they are deemed to be intertwined issues.  See Harris v. Derwinski, Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" on another, and that impact in turn "could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources," the two claims inextricably intertwined).  

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case for the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability, an acute respiratory disease and bilateral knee disability, entitlement to service connection for peripheral vascular disease, avoidance of direct sunlight, arthritis, bilateral shoulder pain, deep vein thrombosis, cholelithiasis, enlarged prostate, blistered feet, pulmonary embolism, a speech impediment, loss of muscle capacity, lichen simplex, joint/muscle pain, loss of coordination/balance, osteoporosis, thrombocytopenia, residuals of black scorpion bite, metatarsalgia, weight loss, pleural effusion, surgical scars, partial loss of motion, hypertension, hyperlipidemia, fluid buildup, erectile dysfunction, difficulty swallowing and cystic growths, entitlement to an increased rating for PTSD, a skin disability, migraine headaches, tinnitus, bilateral hearing loss, residual scar from fragment wound to the left forearm and neck, entitlement to a special monthly compensation based on aid and attendance and entitlement to an earlier effective date for the award of a 100 percent rating for PTSD.

The appellant and his representative are advised that they will have sixty days from the date of mailing of the statement of the case to submit a substantive appeal as to the issues noted.  If and only if the appellant completes his appeal by filing a timely VA Form 9 on the aforementioned issues should any of claims be returned to the Board.  38 U.S.C.A. § 7104.

2. Obtain all outstanding VA treatment records relating to the use of Procainamide for treatment for the Veteran's heart disability.  Specifically, VA treatment records dated from April 2006 to October 2006, to include any records concerning the Veteran's consent to the use of Procainamide must be obtained.

3. Obtain outstanding treatment records from Baptist Memorial Hospital.  If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

4. Forward the claims file to the examiner who provided the May 2009 VA examination to obtain an addendum opinion.  The claims file must be reviewed and such review should be noted in the opinion or in an addendum opinion.  The examiner should provide an opinion for the following:

a. Is it at least as likely as not (50 percent or greater) that the Veteran incurred additional disability as a result of VA medical care, including the use of Heparin to treat his heart disability? If additional disability exists, the examiner is to note the nature of such additional disability?

b. If additional disability exists, is it at least as likely as not (50 percent or greater) that such was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA? 

c. If additional disability exists, is it at least as likely as not (50 percent or greater) that such was due to an event not reasonably foreseeable?

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



